

116 HR 8003 IH: Helping Home Owners Maintain Economic Security Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8003IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Evans (for himself and Mr. Clay) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the provision of notice to homeowners regarding available housing relief to respond to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Helping Home Owners Maintain Economic Security Act of 2020 or the Helping HOMES Act of 2020.2.Notice to homeownersSection 4022 of the CARES Act (15 U.S.C. 9056) is amended—(1)by striking Federally backed mortgage loan' each place such term appears and inserting covered mortgage loan;(2)in subsection (a)—(A)by amending paragraph (2) to read as follows:(2)Covered mortgage loanThe term covered mortgage loan means any credit transaction that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a 1- to 4-unit dwelling or on residential real property that includes a 1- to 4-unit dwelling, except that it shall not include a credit transaction under an open end credit plan other than a reverse mortgage.; and(B)by adding at the end the following new paragraph:(3)Covered periodWith respect to a loan, the term covered period means the period beginning on the date of enactment of this Act and ending 12 months after such date of enactment.; and(3)by adding at the end the following new subsection:(d)Notice to homeowners of available reliefDuring the period that begins 90 days after the date of the enactment of this subsection and ends upon the expiration of the covered period, each servicer of a covered mortgage loan shall—(1)make available in a clear and conspicuous manner on their web page accurate information for borrowers, in both English and Spanish language, regarding the availability of forbearance under subsection (b);(2)notify each borrower whose payments under a covered mortgage loan are or become 31 days delinquent in any oral communication with or to the borrower that the borrower may be eligible to request forbearance as provided under subsection (b), except that such notification shall not be required if the borrower already has obtained forbearance under subsection (b); and(3)provide to any borrower whose payments on the covered mortgage loan are or become 31 days delinquent, a notification in writing, in both English and Spanish language, not later than the 45th day of the delinquency of the borrower, that—(A)states that the borrower may be eligible for forbearance under this section;(B)states that the borrower may seek language assistance and general help through a housing counseling agency certified by the Department of Housing and Urban Development; and(C)provides information on how to find a counseling agency described in subparagraph (B)..